

116 HR 5270 IH: Guidance Clarity Act of 2019
U.S. House of Representatives
2019-11-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5270IN THE HOUSE OF REPRESENTATIVESNovember 26, 2019Mr. Luetkemeyer (for himself, Mr. Jordan, Mr. Huizenga, Mr. Budd, Mr. Timmons, Mr. Riggleman, Mrs. Hartzler, Mr. Gonzalez of Ohio, Mr. Long, Mr. Hill of Arkansas, and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require a guidance clarity statement on certain agency guidance, and for other purposes. 
1.Short titleThis Act may be cited as the Guidance Clarity Act of 2019. 2.Guidance clarity statement required (a)In generalThe head of each agency shall include a guidance clarity statement as described in subsection (b) on any guidance issued by that agency on and after the date of the enactment of this Act. 
(b)Guidance clarity statementA guidance clarity statement required under subsection (a) shall be displayed prominently on the first page of the document and shall include the following: This guidance does not have the force and effect of law and therefore does not establish any rights or obligations for any person and is not binding on the agency or the public. If this guidance suggests how regulated entities may comply with applicable statutes or regulations, noncompliance with this guidance does not conclusively establish a violation of applicable law.. (c)DefinitionsIn this section: 
(1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code. (2)GuidanceThe term guidance means an agency statement of general applicability, intended to have a future effect on the behavior of regulated parties, that sets forth a policy on a statutory, regulatory, or technical issue, or an interpretation of a statute or regulation, but does not include— 
(A)a rule promulgated pursuant to notice and comment under section 553 of title 5, United States Code; (B)a rule exempt from rulemaking requirements under section 553(a) of title 5, United States Code; 
(C)a rule of agency organization, procedure, or practice; (D)a decision of an agency adjudication under section 554 of title 5, United States Code, or any similar statutory provision; 
(E)internal guidance directed to the issuing agency or other agency that is not intended to have a substantial future effect on the behavior of regulated parties; or (F)internal executive branch legal advice or legal opinions addressed to executive branch officials. 
(3)RuleThe term rule has the meaning given that term in section 551 of title 5, United States Code. 